Title: To Alexander Hamilton from Benjamin Huntington, 19 March 1790
From: Huntington, Benjamin
To: Hamilton, Alexander


N York March 19th 1790
Sir
In answer to your Letter of this Day I have to say I act as an Atty to Wm Ellery Esqr for the Sole Purposes of Receiving and Remitting his Money to him & have no interest of my own in the Business nor am I able to say whether the Mode of Payment you propose will be agreeable to him or not.
In his Directions to me on this Subject he says “When you have Received the Money, send me three Hundred Dollars by the first Packet & keep the Rest untill I give further Directions about it.” By this it Seems that he has present Use for three hundred Dollars & will not Expect the Remainder untill the Question you ask may be put to him & his answer Received. If it is agreeable to you to order the three Hundred Dollars I am Content the Remainder should be in the Treasury untill Mr Ellerys Answer Can be obtained and on my own Account Prefer this Measure to being at the Risque in holding the Money in my Possession.
